Citation Nr: 0921626	
Decision Date: 06/09/09    Archive Date: 06/16/09

DOCKET NO.  04-04 232	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for residuals of a low 
back injury.

2.  Entitlement to service connection for migraine headaches, 
to include as secondary to a cervical spine fracture.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

E.B. Joyner, Counsel


INTRODUCTION

The Veteran served on active duty from May 1982 to May 1985.  
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.

When the case was most recently before the Board in June 
2007, the Board decided the Veteran's appeal for the two 
service connection claims on the title page.  (In that 
decision, the Board also granted entitlement to a 20 percent 
rating for the Veteran's residuals of a cervical spine injury 
as of January 11, 2002.)  The appellant appealed the decision 
denying the service connection claims to the United States 
Court of Appeals for Veterans Claims (Court).  In August 
2008, the Court issued an order that granted a Joint Motion 
for Remand, vacated the Board's June 2006 decision denying 
the service connection claims, and remanded the matter to the 
Board for action in compliance with the motion.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Pursuant to the directive in the Joint Motion for Remand, a 
remand is necessary in order to obtain the Veteran's 
treatment records from Carolina Neurology Center dating from 
July 2005 to the present.  In order to accomplish this, 
authorization and consent to release forms must be signed by 
the Veteran.

Although not mentioned in the Joint Motion for Remand, the 
Board notes that the June 2007 Board decision indicates that 
the Veteran did not receive adequate notice under 
Dingess/Hartman, 19 Vet. App. 473, which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  Therefore, because the Veteran has not 
been provided with notice of the type of information or 
evidence needed to establish a disability rating or an 
effective date, corrective notice can be provided on remand.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should send the Veteran a 
letter providing the notice required under 
38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2008), to include 
notice regarding the disability rating and 
effective-date elements of his service 
connection claims in accordance with 
Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  

2.  With the Veteran's assistance, the 
RO/AMC should undertake all development 
effort to obtain the Veteran's treatment 
records from the Carolina Neurology 
Center, dating from July 2005 to the 
present.  

A copy of all correspondence created 
pursuant to this development action should 
be placed in the claims folder.  All 
responses from the Carolina Neurology 
Center should also be documented in the 
claims file.  

If the RO/AMC is unable to obtain this 
evidence, it should so inform the Veteran 
and his representative and request them to 
provide the outstanding evidence.

3.  Then, after any other indicated 
development is completed, the RO/AMC 
should readjudicate the Veteran's claims.  
If the benefits sought on appeal remain 
denied, the Veteran and his representative 
should be furnished a supplemental 
statement of the case and provided an 
appropriate opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate action, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  

No action is required of the appellant until he is otherwise 
notified, but he has the right to submit additional evidence 
and argument on the matters the Board has remanded to the RO.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




